CLD-275                                     NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 11-1572
                                ___________

                           DERRICK L. FOSTER,
                                           Appellant

                                      v.

      WARDEN JEFFREY S. RALEIGH; WARDEN JERRY C. MARTINEZ;
 A.D. TOLLACKSON; UNIT MANAGER GREGG BRADY; ROBERT A. ADAMS;
 J. CHOPICK, Brady-B Counselor; C. SNYDER, Brady-A Counselor; A. GARUTT,
      Brady Unit Secretary; LEROY FUMAN, Case Management Coordinator;
ELLAIN FREY, Supervisor of Records; OTHER UNKNOWN NAMED AGENTS OR
      EMPLOYEES AT FCI ALLENWOOD; WARDEN DAVID J. EBBERT;
 ASSOC. WARDEN JEFFREY S. RALEIGH; ASSOC. WARDEN FRANK LARA;
     ASSOC. WARDEN R. MARQUES; ASST WARDEN JULIE A. NICKLIN;
  FMR. 1 & 2 UNIT MGR RICK LAVELLA; UNIT 1 & 2 MGR MR. PRAYTOR;
UNIT 1 A COUNSELOR JUDGE SIMMONS; UNIT 1 A CASE MGR AMY FOURA;
    1 A & B UNIT SEC. DENISE KLAPP; SECRETARY DARLENE PARKER;
   MR. CASTAGNOLA, Fmr Case Mgmt Coord.; LINDA STOVER, Supervisor of
    Records; OTHER UNKNOWN NAMED AGENTS OR EMPLOYEES AT FCI
ALLENWOOD MEDIUM; DIRECTOR OF JAILORS HARLEY G. LAPPIN; UNITED
        STATES DEPT OF JUSTICE; FEDERAL BUREAU OF PRISONS;
     OTHER UNKNOWN AGENTS OR EMPLOYEES AT THE NORTHEAST
              REGIONAL OFFICE; CENTRAL REGIONAL OFFICE
                   ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                        (D.C. Civil No. 3:10-cv-01804)
                 District Judge: Honorable A. Richard Caputo
                 ____________________________________
       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 25, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed: September 27, 2011)
                                        _________

                                        OPINION
                                        _________


PER CURIAM

       Derrick Foster, a federal prisoner proceeding pro se, appeals from the District

Court’s order dismissing his amended complaint with prejudice. For the reasons that

follow, we will summarily affirm.

                                             I.

       In August 2010, Foster filed a complaint in the District Court against the Bureau

of Prisons (“BOP”) and a host of other known and unknown defendants. A few days

after the complaint was filed, the District Court, acting sua sponte, directed Foster to file

an amended complaint. In doing so, the court observed that his complaint was “a largely

incomprehensible document,” and that “it is completely unclear what actions [the

defendants] are alleged to have taken, and when they are alleged to have taken those

actions.” (Dist. Ct. Mem. and Order of Aug. 30, 2010, at 1, 10.)

       On October 1, 2010, the District Court received Foster’s amended complaint. That

pleading, which specifically named only four defendants — the Director of the BOP, two




                                             2
BOP wardens, and one acting BOP warden1 — identified Foster’s claims as follows:

              1.     Plaintiff on AUG. 5, 2008 filed an Administrative
                     Remedy at the LOW Security Institution Inmate
                     Challenge to Information of the State referral overto
                     the Federal referral seeking reliefs of immediate
                     discharge/release   with    prejudice    and     just
                     compensations.

              2.     Plaintiff is unbeknownst in the Administrative Remedy
                     on AUG. 8, 2008 LSCI’s ACTING WARDEN
                     JEFFREY S. RALEIGH retaliatorial acts with
                     conspirators entered Falsifications on a EMS-409.051
                     form, raised Custody Level from 8 to a Score 16 and
                     TRANSFERED to MEDIUM Custody.

              3.     Plaintiff is to no avail with ANY UNIT TEAM
                     MEMBERS and VARIOUS STAFF (same) both at the
                     LSCI and FCI ALLENWOOD COMPLEX(ES) where
                     ALL FAILED TO INTERVENE NOR CORRECT
                     INACCURATE          FBOP       RECORDS       NOR
                     IMPARTIALLY INVESTIGATE CHALLENGES IN
                     THE LEGALITIES OF THE STATE REFERRAL
                     case no.[]cr402843[](Dec. 13, 2000) which gave rise
                     to      the    FEDERAL        REFERRAL        Case
                     No.[]1:01CR183[](Apr. 18, 2001).

(Am. Compl. 2.)

       On October 20, 2010, the United States Magistrate Judge assigned to the case

issued a report recommending that the District Court dismiss the amended complaint with

prejudice for failure to state a claim. On December 22, 2010, the District Court adopted

the Magistrate Judge’s report and dismissed Foster’s amended complaint with prejudice,

concluding that further amendment “would be futile because Mr. Foster’s claims are


1
 Although the amended complaint did include “et al.” in the case caption, it is unclear whether
Foster intended that phrase to refer to all of the remaining defendants from his original
complaint.
                                              3
unintelligible, and he appears to lack the capacity to file comprehensible pleadings.”

(Dist. Ct. Mem. of Dec. 22, 2010, at 6.) This appeal followed.2

                                                 II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s dismissal of Foster’s amended complaint. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       To survive dismissal, “a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949 (2009) (internal quotation marks and citation omitted). Mere “labels and

conclusions” or “naked assertions devoid of further factual enhancement” will not

suffice. Id. (quotation marks and citations omitted). Although a district court generally

must afford a plaintiff an opportunity to amend a deficient complaint before dismissing it,

leave to amend need not be granted where amendment would be inequitable or futile.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       In this case, the allegations in Foster’s amended complaint border on being

unintelligible and, at best, amount to nothing more than vague, conclusory assertions.


2
  On or about January 13, 2011, Foster filed objections to the District Court’s December 22,
2010 order. See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that prisoner’s submission
was deemed filed on the date he gave it to prison authorities for forwarding to the court).
Although that filing was improperly docketed as an objection to the Magistrate Judge’s report,
the District Court ultimately construed it as a motion for reconsideration of its order. The court
denied that motion on March 8, 2011 (although that order referred to a docket entry number that
did not correspond to the motion for reconsideration, it is clear from the text of the order that the
court was denying Foster’s request for reconsideration). Because Foster filed his notice of
appeal before the District Court entered the March 8, 2011 order, the notice is timely and became
effective on that date. See Fed. R. App. P. 4(a)(4)(B)(i). We note that Foster does not challenge
the March 8, 2011 order here.
                                                 4
Although Foster attached several administrative filings and other material to his amended

complaint, most of those documents appear unrelated to the claims in the amended

complaint, and those documents that might be related suffer from the same flaws as the

amended complaint itself. Accordingly, we agree with the District Court’s decision to

dismiss Foster’s amended complaint. Furthermore, given that (1) the District Court had

previously afforded Foster an opportunity to amend his claims, and (2) his various filings

in the District Court seem to reflect an inability to submit coherent, intelligible pleadings,

we cannot conclude that the District Court erred in dismissing the amended complaint

with prejudice.

       Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s judgment. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6. Foster’s

motion to modify the Clerk’s July 6, 2011 order, which sets forth the filing fee payment

schedule for this appeal, is denied. To the extent Foster’s undated letter to the Clerk,

received on August 22, 2011, and/or his “Argument in Support of Appeal” request any

relief from this Court, those requests are denied.




                                              5